FILED
                           NOT FOR PUBLICATION                              JUL 18 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


LESLIE DUTTON; AMERICAN                          No. 12-56162
ASSOCIATION OF WOMEN, INC.,
                                                 D.C. No. 2:12-cv-01888-R-JC
              Plaintiffs - Appellants,

  v.                                             MEMORANDUM*

DAVID S. WESLEY, in her official
capacity as Presiding Judge of the Superior
Court of California, County of Los
Angeles; ANN I. JONES, in her official
capacity as a Judge of the Superior Court
of California, County of Los Angeles; D.
BRETT BIANCO, in his official capacity
as Court Counsel to the Superior Court of
California, County of Los Angeles,

              Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                       Argued and Submitted March 4, 2014
                              Pasadena, California

Before: BYBEE, BEA, and CHRISTEN, Circuit Judges.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Plaintiffs-Appellants Leslie Dutton and the American Association of

Women, Inc., appeal the district court’s order dismissing their complaint in this 42

U.S.C. § 1983 action. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo an order granting a motion to dismiss for failure to state a claim. Stearns

v. Ticketmaster Corp., 655 F.3d 1013, 1018 (9th Cir. 2011). We reverse the

district court’s order dismissing the complaint and remand for further proceedings.

      The empty courtroom that the plaintiffs sought to access to film their

documentary is either a nonpublic forum or a limited public forum. See

Sammartano v. First Judicial Dist. Court, 303 F.3d 959, 966 (9th Cir. 2002),

abrogated in part on other grounds by Winter v. Natural Res. Def. Council, Inc.,

555 U.S. 7 (2008). Either way, speech restrictions are impermissible unless they

are reasonable in light of the purposes served by the forum and viewpoint neutral.

Wright v. Incline Vill. Gen. Improvement Dist., 665 F.3d 1128, 1138 n.5 (9th Cir.

2011); see also Good News Club v. Milford Cent. Sch., 533 U.S. 98, 106–07

(2001); Cornelius v. NAACP Legal Def. & Educ. Fund, Inc., 473 U.S. 788, 806

(1985).

      The plaintiffs’ complaint includes enough factual content to permit the

reasonable inference that the defendants denied the plaintiffs’ request to access the

courtroom because of the plaintiffs’ viewpoint. See Ashcroft v. Iqbal, 556 U.S.
2
662, 676–78 (2009). The complaint alleges that another news outlet was permitted

to access the same courtroom to report on the same subject, that the plaintiffs had a

history of being critical of the defendants, and that the defendants were aware of

this criticism. We can reasonably infer from the facts asserted that the plaintiffs

were treated differently because of their viewpoint. Cf. Moss v. U.S. Secret Serv.,

572 F.3d 962, 970–71 (9th Cir. 2009). We acknowledge that the defendants might

have viewpoint-neutral reasons for excluding the plaintiffs while permitting others

to engage in similar expressive activity on the same property. But “[t]he standard

at this stage of the litigation is not that [the] plaintiff[s’] explanation must be true

or even probable. The factual allegations of the complaint need only ‘plausibly

suggest an entitlement to relief.’” Starr v. Baca, 652 F.3d 1202, 1216–17 (9th Cir.

2011) (quoting Iqbal, 556 U.S. at 681).

       REVERSED AND REMANDED.




                                             3